PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


REINHART BOERNER VAN DEUREN P.C.
2215 PERRYGREEN WAY
ROCKFORD, IL 61107


In re Application of: 
        ANJA SCHEER et al.
Application No. 16/514,663         
Filed: July 17, 2019
Attorney Docket No. 511988
For: Consignment Drop-Off at Mobile Transport Units
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.181(a)




This decision is in response to Applicant’s petition under 37 CFR 1.181(a) filed April 14, 2022, requesting withdraw the Advisory action based on setting forth a new ground of rejection and issue a new non-final Office action.


The petition is DISMISSED. 


BACKGROUND:

A review of the record reveals that:
January 14, 2022, a final Office action was issued. Examiner raised a 112(b) indefinite rejection related to claims 1-20, specifically the examiner indicated that “Claim 16 recites the limitation “in alternative (ii) or (iii) in line 1. There is insufficient antecedent basis for this limitation in the claim”. 
March 14, 2022, petitioners filed an amendment after final Office action. Entry of the amendment was requested pursuant to MPEP § 714 so as to place the application in condition for Allowance or better condition for Appeal.
April 12, 2022, an advisory action was issued. For the purposes of Appeal, the examiner entered the proposed amendments and indicated on the advisory action which individual rejections set forth in the action from which the appeal was taken (e.g., the final rejection) would be used to reject the new or amended claim(s). In addition, the examiner identified a 112(b) rejection for limitation of “in particular” in claim 16. 
On April 14, 2022, the petitioners filed a Notice of Appeal with current petition arguing that there has never been a fair opportunity to react to the thrust of the new grounds of rejection of limitation “in particular” in claim 16. The examiner has never rejected the limitation of “in particular” at any point during prosecution. 
RELEVANT RULES AND PROCEDURES

MPEP 714.13 (III) sets forth, in part:
Examiners should indicate the status of each claim of record or proposed in the amendment, and which proposed claims would be entered on the filing of an appeal if filed in a separate paper. Whenever such an amendment is entered for appeal purposes, the examiner must indicate on the advisory action which individual rejection(s) set forth in the action from which the appeal was taken (e.g., the final rejection) would be used to reject the new or amended claim(s).

Applicant should be notified, if certain portions of the amendment would be acceptable as placing some of the claims in better form for appeal or complying with objections or requirements as to form, if a separate paper were filed containing only such amendments. Similarly, if the proposed amendment to some of the claims would render them allowable, applicant should be so informed. This is helpful in assuring the filing of a brief consistent with the claims as amended. A statement that the final rejection stands and that the statutory period runs from the date of the final rejection is also in order.

MPEP 1207.02 sets forth, in part:
Because of the practice of the Office in entering amendments after final action under justifiable circumstances for purposes of appeal, many cases coming before the Board for consideration contain claims which are not the claims treated in the examiner’s final rejection. They are either entirely new claims or amended versions of the finally rejected claims or both. Where an amendment under 37 CFR 1.116 or 41.33 would be entered for appeal purposes, the examiner must identify (in an advisory action) how one or more individual rejections set forth in the final rejection would be used to reject the added or amended claim(s).

MPEP 1207.03(a)(II)    sets forth, in part:
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).

In addition, former 37 CFR 1.193 (a)(2) also provided that if:
(A) an amendment under 37 CFR 1.116 [or 41.33] proposes to add or amend one or more claims;
(B) appellant was advised (through an advisory action) that the amendment would be entered for purposes of appeal; and
(C) the advisory action indicates which individual rejection(s) set forth in the action from which appeal has been taken would be used to reject the added or amended claims, then
(1) the appeal brief must address the rejection(s) of the added or amended claim(s) and
(2) the examiner’s answer may include the rejection(s) of the added or amended claims. Such rejection(s) made in the examiner’s answer would not be considered as a new ground of rejection.
MPEP 37 CFR 41.39 (a)(2) sets forth, in part:
An examiner's answer may include a new ground of rejection. For purposes of the examiner's answer, any rejection that relies upon any Evidence not relied upon in the Office action from which the appeal is taken (as modified by any advisory action) shall be designated by the primary examiner as a new ground of rejection. The examiner must obtain the approval of the Director to furnish an answer that includes a new ground of rejection.

Discussion and Analysis:

In the instant petition, the petitioners requested that “…the Director grant this Petition finding the Examiner improperly asserted and new ground of rejection in the Advisory Action and direct the Examiner to withdraw the Advisory Action and issue a new non final office action”.
The Petitioners argue that with respect to dependent claim 16, the examiner rejected the phrase “in particular a drone” for the first time under 112 2nd in the advisory action. Therefore, the petitioners have never been provided with a fair opportunity to react to the thrust of the new grounds of rejection to claim 16. 

A review of the prosecution history revels that in the final Office action, the examiner rejected claims 1-20 under 112 (b), specifically the examiner indicated that “Claim 16 recites the limitation “in alternative (ii) or (iii) in line 1. There is insufficient antecedent basis for this limitation in the claim”. In the after final respond filed March 14, 2022, the applicants have amended claims 6, 10-14, and 16 to address the 112(b) rejections. The examiner advised, through an advisory action issued April 12, 2022, that the amendment would be entered for purposes of appeal; and the advisory action indicates which individual rejection(s) set forth in the action from which appeal has been taken would be used to reject the amended claims. More specifically the examiner stated that “…Amendments to claim 16 do not overcome the 112 2nd rejection…Also, the phrase, “in particular a drone” is unclear under 112 2nd. The phrase “in particular” renders the claim indefinite…Applicants amendments to overcome 112 rejections for claims 6, and 10-14 are acceptable…”.  Per MPEP 714.13 (III) and 1207.02, the examiner identified, in the advisory action, how one or more individual rejections set forth in the final rejection would be used to reject the amended claims.

It is agreed that the limitation of “in particular a drone” in claim 16 appeared in the claims prior to those claims presented after final and was not rejected in the final Office action. However, examiner’s explanation regarding this language in the advisory action does not make the advisory action “a new ground of rejection”. For the purpose of the examiner's answer, any rejection that relies upon any evidence not relied upon in the final Office action from which the appeal is taken will be designated as a new ground of rejection. Upon filing of an Appeal Brief, the 112(b) rejection of “in particular a drone” in claim 16 will be designated as a new ground of rejection in the examiner’s answer.   

For the above stated reasons, the issue raised in the petition of April 14, 2022 is considered DISMISSED.

Any inquiry concerning this decision should be directed to Shadi Baniani at (571) 270-5745.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        _________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

/sb/: 06/17/2022